Citation Nr: 1730321	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-31 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for arthritis of the left knee due to trauma.

2.  Entitlement to an evaluation in excess of 10 percent for arthritis of the right knee due to trauma.

3.  Entitlement to service connection for degenerative arthritis of the spine, to include as secondary to service-connected knee disabilities. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1990 and from June 1991 to February 1993.

This appeal is before the Board of Veterans' Appeals (Board) from June 2009 and February 2015 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the Veteran testified as to his claims for increased evaluations for his knee disabilities during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.  At the time of his hearing, his claim for service connection for arthritis of the spine was not yet on appeal.  In his October 2016 substantive appeal, he indicated that he did not want a hearing with regard to this issue.

In March 2015, the Board denied the Veteran's claims for increased ratings for his knee disabilities, as well as service connection for a disability of the left elbow.  He filed a timely appeal to the knee issues with the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's denial in a September 2016 memorandum decision.  These issues have thus been remanded back to the Board's jurisdiction.


FINDINGS OF FACT

1.  The Veteran's arthritis of the left knee was not productive of flexion limited to 45 degrees or less, extension limited to 10 degrees or more, ankylosis, subluxation, instability, dislocation or symptomatic removal of the semilunar cartilage, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.

2.  The Veteran's arthritis of the right knee was not productive of flexion limited to 45 degrees or less, extension limited to 10 degrees or more, ankylosis, subluxation, instability, dislocation or symptomatic removal of the semilunar cartilage, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.

3.  Degenerative arthritis of the spine is not related to service, is not related to arthritis of the knees, and did not manifest within one year of separation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for arthritis of the left knee due to trauma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016).

2.  The criteria for an evaluation in excess of 10 percent for arthritis of the right knee due to trauma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016).

3.  The criteria for service connection for degenerative arthritis of the spine, to include as secondary to service-connected knee disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated May 2009 and April 2014.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.

The Board notes that the Veteran's service treatment records for his second period of service are mostly illegible, with the exception of his May 1991 entrance examination and a December 1992 in-service report of medical history.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, the Veteran does not claim that his back disability is related to any in-service event, but rather claims that it is secondary to his knee disabilities.  It is therefore unlikely that the unavailable service treatment records would be of any significant probative value.  

The Veteran was provided a VA examination of his knees in June 2009 and of his spine in January 2015.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the Veteran has not undergone a VA examination of his knees in more than 8 years.  At his October 2014 hearing, however, the Veteran was asked if his knees had worsened since his June 2009 VA examination.  He answered that his contention was that his condition had never been rated high enough.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Therefore, because the Veteran is not contending that his condition worsened since his last VA examination, the Board finds that a new examination is not necessary.  
	
For these reasons, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Knees

The Veteran seeks increased ratings for arthritis due to trauma in both of knees, currently rated on the basis of painful motion.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In cases involving a claim for an increased rating, VA's primary focus is upon the current level of disability.  This will include a review of medical and lay evidence of record beginning one year prior to the time Veteran requested an increased rating.  VA will also review the history of the Veteran's disability in order to ensure that the decision regarding the current disability rating accounts for all the prior treatment and the severity of the disorder.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  This code directs that arthritis due to trauma should be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this code, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  The Veteran's current rating of 10 percent in each knee is based on a diagnosis of arthritis productive of painful motion.  See 38 C.F.R. § 4.59.  Because there is functional limitation of motion, a higher rating is not available to the Veteran under this code.

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptomatic removal of the semilunar cartilage is rated at 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under Diagnostic Code 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

The Board incorporates into this decision the facts as summarized in its vacated March 2015 decision.  Since that time, the Veteran has not submitted any new evidence relevant to these issues.  In its September 2016 memorandum decision, the Court instructed the Board to weigh the Veteran's lay statements, particularly his statements regarding instability.  

The Board finds that a rating in excess of 10 percent in either knee is not warranted.  His current 10 percent rating is based on arthritis with painful motion, which was shown at his June 2009 VA examination.  Higher ratings are available for flexion limited to 45 degrees or less, extension limited to 10 degrees or more, ankylosis, subluxation, instability, dislocation or symptomatic removal of the semilunar cartilage, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.  The evidence weighs against manifestations of such severity.  At the Veteran's June 2009 VA examination, the Veteran experienced pain at 130 degrees of flexion in the right knee, at 135 degrees of flexion in left knee, and at 5 degrees of extension in both knees.  This range of motion does not warrant a higher rating.  There is no record evidence of ankylosis, removal of the semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.  As to dislocation, subluxation, and instability, the Veteran has consistently stated that he exhibits these symptoms.  The Board, however, finds more probative the objective evidence at the June 2009 examination and in his October 2012, where stability and meniscus tests were within normal limits and drawer signs were negative.  

Furthermore, the Veteran's knee symptoms are not the functional equivalent of symptoms which warrant higher ratings.  His gait was within normal limits and he did not report use of a cane or crutches during the appeal period.  He was to be fitted for a knee brace but left the hospital as the wait was too long, and the evidence does not indicate that he followed up.  As to flare-ups, the Veteran has produced evidence of two acute exacerbations.  The first exacerbation occurred in 2006, at which time he was on crutches.  As statements by the Veteran and his classmate indicate that the exacerbation had fully resolved more than one year before the Veteran filed his June 2008 informal claim, an increased rating based on that exacerbation alone is not within the scope of this appeal.  The second exacerbation is shown by evidence that the Veteran was treated at a VA emergency room in November 2011, when his left knee was locked in extension for several days.  The Board finds that evidence of a single acute, isolated flare-up over a nine-year appeal period is insufficient to warrant a higher rating.  The record evidence shows a lack of range of motion lasting for several days.  An exacerbation lasting for days, as opposed to months, does not warrant a higher rating unless the rating criteria state that such episodes are to be considered.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  Here, the applicable rating criteria do not afford higher ratings for a single acute episode, and the Board therefore finds that a higher rating is not warranted for the entire appeal period.  See also DeLuca, 8 Vet. App. at 204-07.

Spine

The Veteran claims service connection for degenerative arthritis of the spine, to include as secondary to service-connected knee disabilities.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Available service treatment records do not reflect any symptoms of or treatment for any spine disability.  In his December 1992 report of medical history the Veteran denied having ever experienced recurring back pain.

At a September 1993 VA examination, the Veteran reported that he fell and injured his back in service in 1987, but that this had settled down.  Based on the records the Veteran brought to the examination, the examiner concluded that the injury was limited and without residual.  Current x-rays were negative.  He was diagnosed with a healed lumbar muscular ligamentous strain by history.

In his June 2010 claim, the Veteran stated his belief that his inability to walk, stand, and bend properly due to his knee disabilities had caused trauma to his back.  He reported feeling numbness like needles.

Private treatment records reflect that in September 2014 the Veteran reported back pain that he first noted 17 years prior.  X-rays revealed mild posterior narrowing of the lumbosacral disc.

The Veteran underwent a VA examination in January 2015.  He reported an onset of low back pain a few years prior.  He denied injury to his back.  The examiner found muscle spasm and tenderness which did not result in abnormal gait or spinal contour.  X-rays conducted in February 2015 showed no evidence of arthritis and were within normal limits.  The examiner diagnosed degenerative arthritis of the thoracolumbar spine.  The examiner opined that the Veteran's back disability was less likely than not related to his knee disabilities.  This opinion was based on the rationale that medical literature does not link knee degenerative joint disease with the onset of back pain or lumbar degenerative joint disease.  The examiner explained that the cause of the Veteran's lumbar disability is most likely due to the aging process and genetic predisposition.

In his February 2015 notice of disagreement, the Veteran stated that the VA examiner failed to account for his lay opinion that his back disability was caused by his knee disabilities.  He cited his experience as a personal injury lawyer among his qualifications to make such a determination.  He further stated that the examiner's opinion that the medical literature did not support knee arthritis causing back arthritis was contradicted by statements of the Centers for Disease Control and Prevention. 

Private treatment records include a March 2016 MRI of the lumbar spine which found mild facet arthrosis and right greater than left neural foraminal narrowing.  It was otherwise an unremarkable examination.

VA treatment records reflect that in May 2016 the Veteran reported back and neck pain since he twisted getting out of his car 4-5 months prior.  He was diagnosed with cervical spine stenosis and degenerative joint disease of the lumbar spine.

VA obtained an opinion from a second VA examiner in January 2017.  After a review of the claims file, the examiner opined that it was less likely than not that the Veteran's back disability was related to his knee disabilities.  This opinion was based on a detailed rationale.  The examiner explained that degenerative arthritis of the spine most commonly results from chronic "wear and tear" which occurs over time as a result of normal physical activities.  The Veteran's imaging studies are consistent with age-related degenerative changes that would be expected to be found in one without knee disabilities.  The examiner explained that there is no objective medical documentation that degenerative arthritis of the spine is directly caused by osteoarthritis of another joint.  Furthermore, the examiner stated that there is no clinical evidence that an altered gait or biomechanical changes (secondary to a knee condition) would precipitate the bony changes that are associated with arthritis.  

The Board notes that in statements dated July 2016 and October 2016 the Veteran cited as precedent another case in which service connection was granted based on an examiner's opinion that altered gait from a knee disability gave rise to a low back disability.  As this evidence is reflective of another veteran's medical history, symptoms, and diagnoses, it is of limited value to the Board's review in this decision.

The Board finds that the evidence weighs against a finding that the Veteran's arthritis of the spine is related to service, is related to his knee disabilities, or manifested within one year of separation from service.  The September 1993 VA examination shows that any back disability which arose from the reported 1987 injury had resolved and that no further residuals had manifested within one year of separation.  This finding by the examiner is consistent with the December 1992 report of medical history in which the Veteran denied having ever experienced recurring back pain.  Indeed, the Veteran has not attributed his current back disability to any in-service incident and subsequently stated that his back pain began later.  The Veteran believes that his back pain is the result of his service-connected knee disabilities.  There is no medical evidence to support this opinion.  The Board does not find that the Veteran's experience as a personal injury lawyer is sufficient to give him the medical expertise to render such an opinion.  Furthermore, even if the Veteran had such expertise, he has not explained the mechanism by which an altered gait could lead to the bony changes that characterize his diagnosis.  If such a mechanism were theoretically possible, the Veteran's theory is further hindered by the fact that all VA examinations within the appeal period, for his knees and his back, found his gait to be within normal limits.  In contrast, two VA examiners have provided opinions explaining why the Veteran's back disability is unrelated to his knee arthritis.  The January 2017 opinion in particular explained in detail why such a relationship is unlikely.  The Board finds the VA examiners' opinions more probative than the opinion of the Veteran because they are based on medical expertise and provide rationales that are consistent with the record.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's arthritis of the spine is related to service, is related to his knee disabilities, or manifested within one year of separation from service.  Service connection is therefore denied.


ORDER

An evaluation in excess of 10 percent for arthritis of the left knee due to trauma is denied.

An evaluation in excess of 10 percent for arthritis of the right knee due to trauma is denied.

Service connection for degenerative arthritis of the spine, to include as secondary to service-connected knee disabilities, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


